COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00203-CR
Style:                    Richard Charles Riette v. The State of Texas
Date motion filed*:       September 3, 2014
Type of motion:           Second Motion to Extend Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed: Appellant’s Brief
If motion to extend time:
       Original due date:             July 10, 2014
       Number of extensions granted:       1        Current Due Date: September 8, 2014
       Date Requested:                November 7, 2014
Ordered that motion is:
        Granted in part
               If document is to be filed, document due: October 8, 2014
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On August 12, 2014, we dismissed appellant’s motion requesting that this Court
          direct the trial clerk to send it the State’s Exhibits 4 and 5 as moot because those
          exhibits were filed on July 31, 2014, making the record complete then. And
          because appellant’s second motion for a 60-day extension of time to file
          appellant’s brief fails to note that his previous 60-day extension was granted by
          the Clerk of this Court on July 7, 2014, as required by Texas Rule of Appellate
          Procedure 10.5(b)(1)(D), his extension is granted, in part, for 30 days, but we
          inform counsel that no further extensions will be granted. Accordingly, if
          appellant’s brief is not filed by October 8, 2014, we may abate this case for a
          hearing under Texas Rule of Appellate Procedure 38.8(b)(2).

Judge’s signature: /s/ Laura C. Higley
                    Acting individually
Date: September 9, 2014


November 7, 2008 Revision